DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution is Application. In response to Applicant's argue that “through holes formed in the dielectric substrate” to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming through holes formed in the dielectric substrate) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Guens, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, 16, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744).
Regarding claim 1:
Mizunuma et al. disclose an electronic package (in Figs. 1B-1C), comprising: a first substrate (19) having an antenna structure (12), wherein the first substrate (19) is formed with at least one through hole (formed in the frame shape, 26); a second substrate (20) having a circuit layer (22), wherein the second substrate (20) and the first substrate (19) are stacked on each other (See Figs.); a plurality of conductive elements of a post shape (15 and 16) disposed between the first substrate (19) and the second substrate (20); and at least one supporting body (25/26) of the post shape disposed between the first substrate (19) and the second substrate (20) and securing the first substrate (19) and the second substrate (20), wherein the through hole (formed in the frame shape, 26) corresponds in position to the supporting body (26).
Mizunuma et al. is silent on that a central open region, a middle connecting region, and a peripheral supporting region defined between the first substrate and the second substrate, wherein the central open region is free from being formed with adhesive material or molding compound, the conductive elements are disposed in the middle connecting region, and the supporting body is disposed in the peripheral supporting region.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a central open region, a middle connecting region and a peripheral supporting region defined between the first substrate and the second substrate as taught by Dang et al. into the antenna device of Mizunuma et al. for the benefit of forming compact integrated radio/wireless communications systems that operate in the millimeter-wave and terahertz frequency ranges (See Abstract; Para. 0005, Lines 1-5; Para. 0012. Lines 1-6).
Mizunuma as modified is silent on that the central open region is free from being formed with adhesive material or molding compound.
Nishimura et al. disclose (in e.g. Figs. 2A, 2B) the central open region (11) is free from being formed with adhesive material (defined by 25, 35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement make the central region void of adhesive material or molding compound as thought by Nishimura et al. into the device of Mizunuma as modified for the benefit of allowing additional space for device structure (Para. 0003, Lines 7-9) and wave transmission (Para. 0079, Lines 10-11).
Regarding claim 4:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) is positioned in an outer peripheral region of the first substrate (19).
Regarding claim 5:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) communicates with a side surface of the first substrate (19).
Regarding claim 6:
Mizunuma et al. disclose the supporting body (25/26) protrudes from a side surface of the first substrate (19).
Regarding claim 8:

Regarding claim 9:
Mizunuma et al. disclose the supporting body (25/26) is free from being electrically connected to the first substrate (19) and the second substrate (20).
Regarding claim 10:
Mizunuma et al. disclose an electronic component (13) disposed on the second substrate (20).
Regarding claim 16:
Mizunuma et al. disclose a method for fabricating an electronic package (in Figs. 1B-1C), comprising: stacking a first substrate (19) on a second substrate (20) through a plurality of conductive elements of a post shape (15 and 16), wherein the first substrate (19) has an antenna structure (12) and the second substrate (20) has a circuit layer (22), and wherein the first substrate (19) is formed with at least one through hole (formed in the frame shape, 26); and disposing between the first substrate (19) and the second substrate (20) at least one supporting body (25/26) of the post shape (15/16) securing the first substrate (19) and the second substrate (20), wherein the through hole (formed in the frame shape, 26) corresponds in position to the supporting body (25/26).
Mizunuma et al. is silent on defining a central open region, a middle connecting region, and a peripheral supporting region between the first substrate and the second substrate, with the conductive elements being disposed in the middle connecting region and the supporting body being disposed in the peripheral supporting region, wherein the central open region is free from being formed with adhesive material or molding compound.
Dang et al. disclose (in Fig. 2) defining a central open region (202C), a middle connecting region (202B), and a peripheral supporting region (202C) between the first substrate (110) and the second substrate (120), with the conductive elements (116) being disposed in the middle connecting region  (202B)and the supporting body (140) being disposed in the peripheral supporting region (202C).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a central open region, a middle connecting region and a peripheral supporting region defined between the first substrate and the second substrate as taught by Dang et al. into the 
Mizunuma as modified is silent on that the central open region is free from being formed with adhesive material or molding compound.
Nishimura et al. disclose (in e.g. Figs. 2A, 2B) the central open region (11) is free from being formed with adhesive material (defined by 25, 35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement make the central region void of adhesive material or molding compound as thought by Nishimura et al. into the device of Mizunuma as modified for the benefit of allowing additional space for device structure (Para. 0003, Lines 7-9) and wave transmission (Para. 0079, Lines 10-11).
Regarding claim 19:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) is positioned in an outer peripheral region of the first substrate (19).
Regarding claim 20:
Mizunuma et al. disclose the through hole (formed in the frame shape, 26) communicates with a side surface of the first substrate (19).
Regarding claim 21:
Mizunuma et al. disclose the supporting body (25/26) protrudes from a side surface of the first substrate (19).
Regarding claim 23:
Mizunuma et al. disclose the supporting body (25/26) is made of an insulating material (resin) or a thermosetting adhesive material (Para. 0056, Lines 17-20).
Regarding claim 24:
Mizunuma et al. disclose the supporting body (25/26) is free from being electrically connected to the first substrate (19) and the second substrate (20).
Regarding claim 25:
Mizunuma et al. disclose an electronic component (13) disposed on the second substrate (20).
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744) as applied to claims 1 and 16 respectively, and further in view of Lin et al. (US 20180061810).
Regarding claims 7 and 22:
Mizunuma as modified is silent on that the first substrate is narrower than the second substrate.
Lin et al. the first substrate (22) is narrower than the second substrate (20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement narrower substrate as the first substrate as taught by Lin et al. into the modified device of Mizunuma for the benefit of benefit of preventing tilted bonding from occurring between the first substrate and the second substrate and avoid an offset of the joints (Para. 0021, Lines 9-11).

Claims 11-15, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744) as applied to claims 1 and 16, and further in view of Gu et al. (US 20150070228).
Regarding claims 11 and 26:
Mizunuma as modified is silent on that the second substrate has a first side and a second side opposing the first side, with the first substrate stacked on the first side of the second substrate and the electronic component disposed on the second side of the second substrate.
Gu et al. disclose (in Figs. 7A, 8Aand 8B) the second substrate (220) has a first side (bottom portion) and a second side (220A) opposing the first side (bottom portion), with the first substrate (210) stacked on the first side (bottom portion) of the second substrate (220) and the electronic component (230) disposed on the second side (220A) of the second substrate (220).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second substrates with the electronic component as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving a small profile device while improving desired wireless performance (Para. 0026, Lines 5-12).
Regarding claims 12 and 26:

Gu et al. disclose (in Fig. 3B) the conductive elements (327A) are free from being electrically connected to the antenna structure (211/212; Para. 0038, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna body to be electrically isolated from the circuit layer as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving better antenna efficiency and reliable antenna-in-package device (Para. 0048, Lines 4-11).
Regarding claims 13 and 29:
Mizunuma as modified is silent on that the second substrate has an antenna body.
Gu et al. disclose (in Figs. 7A, 8Aand 8B) the second substrate (220) has an antenna body (221).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to design an antenna body on the second substrate at taught by Gu et al. and implemented in the modified device of Mizunuma for the benefit of providing antenna for resonance at a predetermined frequency base on the antenna body size (Para. 0054, Lines 11-14).
Regarding claims 14 and 30:
Mizunuma as modified is silent on that the antenna body is electrically isolated from the circuit layer.
Gu et al. disclose (in Fig. 2B) the antenna body (221) is electrically isolated from the circuit layer (224),
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna body to be electrically isolated from the circuit layer as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving better antenna efficiency and reliable antenna-in-package device (Para. 0048, Lines 4-11).
Regarding claims 15 and 31:
Mizunuma as modified is silent on that the conductive elements are free from being electrically connected to the antenna body.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna body to be electrically isolated from the circuit layer as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving better antenna efficiency and reliable antenna-in-package device (Para. 0048, Lines 4-11).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 20170222316) in view of Dang et al. (US 20150340765) and Nishimura et al. (US 20150123744) as applied to claim 16 and further in view of Gu et al. (US 20150070228) and Ferguson et al. (US 20040125040).
Regarding claim 27:
Mizunuma as modified is silent on that the supporting body is formed by: filling an adhesive material between the first substrate and the second substrate for the adhesive material to be in contact with the first substrate and the second substrate; and curing the adhesive material to form the supporting body.
Gu et al. disclose (in Figs. 2B, 3B) the supporting body (205) is formed by: filling an adhesive material (defined by 205; Para. 0028, Lines 9-10) between the first substrate (210) and the second substrate (220) for the adhesive material (defined by 205) to be in contact with the first substrate (210) and the second substrate (220; Para. 0028, Lines 9-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second substrate with an adhesive material between them as taught by Gu et al. into the modified device of Mizunuma for the benefit of achieving a structure having mechanical and electrical properties that are for providing a relatively rigid structure to support the antenna package structure (Para, 6020, Lines 8-10).
Mizunuma as modified is silent on curing the adhesive material to form the supporting body.
Ferguson et al. disclose the obviousness of curing the adhesive for attaching electronics to the antenna (Para. 0014, Lines 5-7; Para. 0080, Lines 3-5).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845